ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736, and Respondent’s acknowledgment therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 1.15(a) and (d), 8.4(a), (b), (c), and (d) of the Maryland Lawyers’ Rules of Professional Conduct, in effect prior to July 1, 2016, Maryland Rules 16-604, 16-605, 16-606.1, 16-607, and 16-609, in effect prior to July 1, 2016, and Business Occupations and Professions Article § 10-304 and § 10-306 and § 10-307, it is this 19th day of June, 2017,
ORDERED, that Respondent, James P. Wu, be and he is hereby disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of James P. Wu from the register of attorneys in this Court, notify Respondent of such action, and comply with the notice provisions set forth in Maryland Rule 19-761(b).